Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 3, CONSENT, WAIVER AND AGREEMENT dated as of August 1, 2007 (this
“Amendment”), to the Credit Agreement dated as of April 1, 2005, as amended by
Amendment No. 1, Consent, Waiver and Agreement dated as of August 19, 2005 and
Amendment No. 2, Consent, Waiver and Agreement dated as of March 7, 2007 (as so
amended, the “Credit Agreement”), among AMI SEMICONDUCTOR, INC., a Delaware
corporation (the “Borrower”), AMIS HOLDINGS, INC., a Delaware corporation
(“Holdings”), the Lenders (as defined in Article I of the Credit Agreement) and
CREDIT SUISSE (formerly known as Credit Suisse First Boston), as administrative
agent (in such capacity, the “Administrative Agent”) and as collateral agent (in
such capacity, the “Collateral Agent” ) for the Lenders.

A. Pursuant to the Credit Agreement, the Lenders have extended, and have agreed
to extend, credit to the Borrower.

B. Holdings and the Borrower have requested (i) certain amendments to the Credit
Agreement and (ii) that the Lenders waive compliance by Holdings and the
Borrower with certain provisions of the Credit Agreement as set forth herein,
and the applicable Lenders are willing to agree to such amendments and grant
such waivers, in each case on the terms and subject to the conditions set forth
herein.

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Defined Terms; Interpretation; Etc. Capitalized terms used and not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement. The rules of construction set forth in Section 1.02 of the Credit
Agreement shall apply equally to this Amendment. This Amendment shall be a “Loan
Document” for all purposes of the Credit Agreement and the other Loan Documents.

SECTION 2. Consent and Waiver. (a) The Required Lenders hereby consent to the
Designated Intellectual Property Transfers (as defined below), and hereby waive
compliance by Holdings and the Borrower with the provisions of Sections 6.05 and
6.07 of the Credit Agreement to the extent (but only to the extent) necessary to
sell, license, sublicense or otherwise transfer the assets in respect of the
Designated Intellectual Property Transfers.

(b) The Required Lenders and the Requisite Term Lenders (as defined below)
hereby waive compliance by the Borrower with the provisions of Section 2.13(b)
of the Credit Agreement to the extent (but only to the extent) that such Section
would otherwise require the Borrower to prepay Term Loans with the Net Cash
Proceeds of the Designated Intellectual Property Transfers. For purposes of this
Amendment, “Requisite Term Lenders” shall mean Term Lenders under the Credit
Agreement holding a majority of the aggregate principal amount of outstanding
Term Loans.



--------------------------------------------------------------------------------

(c) The Required Lenders and the Requisite Term Lenders hereby waive compliance
by the Borrower with the provisions of Section 2.13(c) of the Credit Agreement
to the extent (but only to the extent) that such Section would otherwise require
the Borrower to prepay Term Loans with the proceeds from the Convertible Notes
Offering (as defined below).

SECTION 3. Amendments. (a) The definition of “Applicable Percentage” set forth
in Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“Applicable Percentage” shall mean, for any day, (a) with respect to any
Eurodollar Term Loan or ABR Term Loan, as the case may be, the applicable
percentage set forth below under the caption “Eurodollar Spread–Term Loans” or
“ABR Spread–Term Loans”, as the case may be, based upon the satisfaction of the
Specified Ratings Condition as of the relevant date of determination:

 

Satisfaction of Specified Ratings Condition

  

Eurodollar

Spread –

Term Loans

 

ABR Spread–

Term Loans

Specified Ratings Condition is not satisfied    2.75%   1.75% Specified Ratings
Condition is satisfied    2.00%   1.00%

(b) with respect to any Eurodollar Revolving Loan or ABR Revolving Loan
(including for this purpose each Swingline Loan), as the case may be, the
applicable percentage set forth below under the caption “Eurodollar
Spread–Revolving Loans” or “ABR Spread–Revolving Loans”, as the case may be,
based upon the Leverage Ratio as of the relevant date of determination; provided
that, in the event that the Specified Ratings Condition is not satisfied, and
for so long as the Specified Ratings Condition shall not be satisfied, such
applicable percentage shall be 75 basis points greater than the applicable
percentage set forth below:

 

Leverage Ratio

  

Eurodollar

Spread–

Revolving Loans

 

ABR Spread–

Revolving

Loans

Category 1

Equal to or greater than 2.0 to 1.0

   2.25%   1.25%

Category 2

Equal to or greater than 1.0 to 1.0, but less than 2.0 to 1.0

   2.00%   1.00%

Category 3

Less than 1.0 to 1.0

   1.75%   0.75%

 

2



--------------------------------------------------------------------------------

Each change in the Applicable Percentage resulting from a change in the Leverage
Ratio shall be effective with respect to all applicable Loans and Letters of
Credit outstanding on and after the date of delivery to the Administrative Agent
of the financial statements and certificates required by Section 5.04(a) or
(b) and Section 5.04(c), respectively, indicating such change until the date
immediately preceding the next date of delivery of such financial statements and
certificates indicating another such change. Notwithstanding the foregoing,
(a) at any time during which the Borrower has failed to deliver the financial
statements and certificates required by Section 5.04(a) or (b) and
Section 5.04(c), respectively, the Leverage Ratio shall be deemed to be in
Category 2 for purposes of determining the Applicable Percentage (unless the
Leverage Ratio in effect immediately prior to such failure was in Category 1, in
which case the Leverage Ratio shall remain in Category 1 until delivery of such
financial statements and certificate) and (b) at any time after the occurrence
and during the continuance of an Event of Default, the Leverage Ratio shall be
deemed to be in Category 1 for purposes of determining the Applicable
Percentage.

Notwithstanding anything in this Agreement to the contrary, the Specified
Ratings Condition with respect to the Term Loans and the Revolving Loans, as
applicable, shall in no event be considered to be or remain satisfied (a) at any
time after the occurrence and during the continuance of an Event of Default or
(b) following the first Business Day after the occurrence of a Ratings Event or
a Ratings Withdrawal. If the rating system of Moody’s or S&P shall change, or if
either such rating agency shall cease to be in the business of rating corporate
debt obligations, the Borrower and the Required Lenders shall negotiate in good
faith to amend the definition of the term “Specified Ratings Condition” to
reflect such changed rating system, or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the
Applicable Percentage with respect to the (a) Term Loans shall be the Applicable
Percentage in effect immediately prior to such change or unavailability and
(b) Revolving Loans shall be determined without regard to whether or not the
Specified Ratings Condition shall have been satisfied.

(b) The definition of “Permitted Acquisition” set forth in Section 1.01 of the
Credit Agreement is hereby amended by inserting a new sub-clause (w) to clause
(iii) of the proviso to such definition that reads as follows: “(w) $225,000,000
for acquisitions financed with the Net Cash Proceeds of the Convertible Notes
Offering (less the amount of such Net Cash Proceeds that has previously been
used to finance a repurchase of Equity Interests of Holdings pursuant to
Section 6.06(g))”.

(c) Section 1.01 of the Credit Agreement is hereby amended by inserting the
following defined terms in appropriate alphabetical order:

“Amendment No. 2” shall mean Amendment No. 2, Consent, Waiver and Agreement
dated as of March 7, 2007, to this Agreement.

“Amendment No. 3” shall mean Amendment No. 3, Consent, Waiver and Agreement
dated as of August 1, 2007, to this Agreement.

“Amendment No. 3 Effective Date” shall mean the date on which Amendment No. 3
becomes effective in accordance with its terms.

 

3



--------------------------------------------------------------------------------

“Convertible Cash Settlement Payment” shall mean any payment of the cash portion
of the settlement amount required to be paid to any holder of Convertible Notes
upon the conversion thereof in accordance with the terms of the Convertible Note
Documents.

“Convertible Note Documents” shall mean the indenture under which the
Convertible Notes are issued and all other instruments, agreements and other
documents evidencing or governing the Convertible Notes or providing for any
right in respect thereof.

“Convertible Notes” shall mean convertible notes of Holdings that (a) mature on
or after, and require no scheduled payments of principal prior to, the date that
is three months after Term Loan Maturity Date, (b) are in an initial aggregate
principal amount of up to $225,000,000 and (c) have other terms reasonably
acceptable to the Administrative Agent.

“Convertible Notes Offering” shall mean the offering and sale by Holdings of the
Convertible Notes.

“Designated Intellectual Property Transfer” shall mean the transfer or license
by Holdings, the Borrower and any Subsidiary Guarantor, for reasonably adequate
consideration, of intellectual property owned by such person, to one or more
Foreign Subsidiaries (provided that, notwithstanding anything herein or in
Amendment No. 2 to the contrary, the aggregate fair market value (as determined
in good faith by the Board of Directors of the Borrower) of all intellectual
property so transferred shall not exceed $75,000,000).

“Permitted Holdings Debt” shall mean unsecured Indebtedness of Holdings that
(a) is not guaranteed by the Borrower or any Subsidiary, (b) does not mature
prior to the first anniversary of the Term Loan Maturity Date, (c) has no
scheduled amortization or payments of principal (it being understood that such
Indebtedness may have mandatory prepayment, repurchase or redemption provisions
satisfying the requirements of clause (e) hereof), (d) other than in respect of
any such Indebtedness that has terms substantially similar to those of the
Convertible Notes, does not require any payments in cash of interest or other
amounts in respect of the principal thereof prior to the earlier to occur of
(i) the date that is five years from the date of the issuance or incurrence
thereof and (ii) the first anniversary of the Term Loan Maturity Date, and
(e) that has mandatory prepayment, repurchase or redemption, covenant, default
and remedy provisions customary for senior notes of an issuer that is the parent
of a borrower under senior secured credit facilities, and in any event, with
respect to covenant, default and remedy provisions, no more restrictive than
those set forth in the Convertible Note Documents taken as a whole; provided
that any such Indebtedness shall constitute Permitted Holdings Debt only if both
before and after giving effect to the issuance or incurrence thereof, no Default
or Event of Default shall have occurred and be continuing.

“Specified Foreign Subsidiary Debt” shall have the meaning given to such term in
Section 6.01(j).

 

4



--------------------------------------------------------------------------------

“Specified Ratings Condition” shall mean that the Borrower shall have in effect
a corporate family rating of Ba3 or higher from Moody’s and a corporate rating
of BB- or higher from S&P (the “Specified Ratings”); provided that the Specified
Ratings Condition shall only remain satisfied for so long as (x) neither Moody’s
nor S&P shall have reduced its corporate family/corporate rating of the Borrower
to a ratings category below the Specified Ratings, (y)(i) Moody’s shall not have
placed the corporate family rating of the Borrower on “Negative Outlook or Watch
Downgrade” (or any comparable designation employed in the future by Moody’s) at
any time that the Borrower’s corporate family rating is Ba3 and (ii) S&P shall
not have placed the corporate rating of the Borrower on “CreditWatch negative”
(or any comparable designation employed in the future by S&P) at any time that
the Borrower’s corporate rating is BB- (any of the events described in clauses
(x) or (y), a “Ratings Event”) and (z) neither Moody’s nor S&P shall have
withdrawn its rating of the Borrower (a “Ratings Withdrawal”).

(d) Section 2.13(e) of the Credit Agreement is hereby amended by inserting the
words (1) “or incurrence” immediately following the words “from the issuance” in
the second line thereof, (2) “and Specified Foreign Subsidiary Debt” immediately
following the words “Other Permitted Subordinated Debt” in the third and fourth
lines thereof, (3) “, incurrence” immediately following the words “any issuance”
in the ninth line thereof and (4) “or Specified Foreign Subsidiary Debt”
immediately following the words “Other Permitted Subordinated Debt” in the ninth
and tenth lines thereof.

(e) Section 3.13 of the Credit Agreement is hereby amended by (1) inserting the
words “(other than any Revolving Loans made in respect of increased Revolving
Credit Commitments established pursuant to Section 2.24)” immediately following
the words “Revolving Loans” in the fourth line thereof, (2) inserting the words
“, but that no proceeds of any Revolving Loans made in respect of increased
Revolving Credit Commitments established pursuant to Section 2.24 shall be used
by the Borrower to purchase or otherwise acquire the common Equity Interests of
Holdings or by the Borrower to finance a Dividend to Holdings for the purpose of
enabling Holdings to make any such purchase or other acquisition or to finance
any Dividend to Holdings for the purpose of redeeming or otherwise acquiring for
value any Convertible Notes or making any Convertible Cash Settlement Payment,
or any other Dividend to Holdings” immediately following the words “purpose of
the Borrower” in the sixth line thereof and (3) inserting the words “(it being
understood and agreed that no such proceeds shall be used by the Borrower to
purchase or otherwise acquire the common Equity Interests of Holdings or by the
Borrower to finance a Dividend to Holdings for the purpose of enabling Holdings
to make any such purchase or other acquisition or to finance any Dividend to
Holdings for the purpose of redeeming or otherwise acquiring for value any
Convertible Notes or making any Convertible Cash Settlement Payment, or any
other Dividend to Holdings)” immediately following the words “Assumption
Agreement” in the eighth line thereof.

(f) Section 5.08 of the Credit Agreement is hereby amended by (1) inserting the
words “(other than any Revolving Loans made in respect of increased Revolving
Credit Commitments established pursuant to Section 2.24)” immediately following
the words “Revolving Loans” in the fourth line thereof and (2) inserting the
words “, but that no proceeds of any Revolving Loans made in respect of
increased Revolving Credit Commitments established pursuant to Section 2.24 or
any Incremental Term Loans shall be used by the Borrower to purchase or
otherwise acquire the common Equity Interests of Holdings or by the Borrower to
finance a Dividend to Holdings for the purpose of enabling Holdings to make any
such purchase or other acquisition or to finance any Dividend to Holdings for
the purpose of redeeming or otherwise acquiring for value any Convertible Notes
or making any convertible Cash Settlement Payment, or any other Dividend to
Holdings” immediately following the words “purpose of the Borrower” in the sixth
line thereof.

 

5



--------------------------------------------------------------------------------

(g) Section 6.01 of the Credit Agreement is hereby amended by (1) (i) replacing
the word “and” with a comma and (ii) inserting the words “and (o)” immediately
following the reference to paragraph (m), in each case in the second line of
paragraph (n) thereof, (2) inserting the words “(provided that the Foreign
Subsidiaries may incur up to an additional $55,000,000 of Indebtedness in the
aggregate for the purpose of financing Designated Intellectual Property
Transfers (any such additional Indebtedness, “Specified Foreign Subsidiary
Debt”))” immediately following the words “not exceed $20,000,000” in the fourth
line of paragraph (j) thereof, and (3) relabeling the current paragraph (o) as
paragraph (p) and (3) inserting the following new paragraph (o) immediately
after paragraph (n):

“(o) Indebtedness in respect of (i) the Convertible Notes and (ii) Permitted
Holdings Debt incurred to refinance the Convertible Notes in accordance with
Section 6.01(n) as contemplated by Section 6.06(i);”

(h) Section 6.04 of the Credit Agreement is hereby amended by (1) deleting the
word “and” immediately following the semicolon at the end of Section 6.04(p),
(2) deleting the period and inserting a semicolon in place thereof at the end of
Section 6.04(q) and (3) inserting new Section 6.04(r) thereof, which shall read
in its entirety as follows:

“(r) investments consisting of purchases of Equity Interests permitted by
Section 6.06.”

(i) Section 6.06 of the Credit Agreement is hereby amended by (1) deleting the
word “and” immediately following the semicolon at the end of paragraph
(f) thereof, (2) (i) relabeling the current paragraph (g) as paragraph (j),
(ii) deleting the words “paragraphs (a) through (f) above” in the first and
second lines thereof and replacing such words with “paragraphs (a) through
(i) above”, and (iii) inserting the words (A) “(or in respect of any Convertible
Cash Settlement Payment)” immediately following the word “holders” in the fourth
line of such paragraph, (B) “or such Dividend and Convertible Cash Settlement
Payment, as applicable” immediately following the words “after giving effect to
the payment of such Dividend” in the sixth line of such paragraph and
(C) “(other than a Dividend made in connection with a Convertible Cash
Settlement Payment)” immediately following the words “proposed Dividend” in the
seventh line of such paragraph, and (3) inserting the following new paragraphs
(g), (h) and (i) immediately after paragraph (f):

“(g) so long as there will exist no Default or Event of Default (both before and
after giving effect to the payment thereof), Holdings may repurchase its common
Equity Interests through open market purchases or through privately negotiated
transactions in an aggregate amount not to exceed the Net Cash Proceeds of the
Convertible Notes Offering (less the amount of such Net Cash Proceeds that has
previously been used to finance a Permitted Acquisition pursuant to clause
(iii)(w) of the proviso to the definition of “Permitted Acquisition”) (it being
understood and agreed that, without duplication, the Borrower may directly make
any purchases permitted by this clause (g) or may pay cash Dividends to Holdings
for the purpose of enabling Holdings to make any such purchase, to the extent
such Net Cash Proceeds shall have been actually contributed by Holdings to the
Borrower);

 

6



--------------------------------------------------------------------------------

(h) so long as there will exist no Default or Event of Default (both before and
after giving effect to the payment thereof), the Borrower may pay cash Dividends
to Holdings in an amount not in excess of the amount of regularly scheduled cash
interest payable on or during the period of 45 days following the date of such
Dividend on outstanding Convertible Notes or any Permitted Holdings Debt
incurred to refinance the Convertible Notes to the extent such Permitted
Holdings Debt is a cash-pay instrument (to the extent permitted by the
definition of the term “Permitted Holdings Debt”), provided that any such
Dividends relating to any such cash interest payment must be paid not earlier
than 45 days prior to the date when such cash interest is required to be paid by
Holdings and the proceeds must be applied by Holdings to the payment of such
interest when due;

(i) so long as there will exist no Default or Event of Default (both before and
after giving effect to the payment thereof), the Borrower may pay cash Dividends
to Holdings for the purpose of making, so long as all proceeds thereof are
promptly used by Holdings to make, a Convertible Cash Settlement Payment
(x) funded with cash on hand of the Borrower (provided in the case of this
clause (x) that (i) no such Dividend may be financed in whole or in part with
any Revolving Borrowings or Incremental Term Borrowings, (ii) after giving
effect to the payment of such Dividend, Holdings and its subsidiaries shall have
on hand unrestricted cash and Cash Equivalents of not less than $60,000,000 and
(iii) the Administrative Agent shall have received a certificate of a Financial
Officer of the Borrower certifying as to the matters set forth in clauses
(i) and (ii) of this proviso) or (y) financed with the proceeds of a
substantially contemporaneous issuance of Permitted Holdings Debt (to the extent
the proceeds of such issuance shall have been actually contributed by Holdings
to the Borrower); and”

(j) Section 6.09 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“Section 6.09. Maximum Leverage Ratio. Permit the Leverage Ratio at any time
during a period set forth below to be greater than the ratio set forth opposite
such period below:

 

Period

  

Ratio

Amendment No. 3 Effective Date to End of Third Fiscal Quarter 2007

   4.50 to 1.0

Beginning of Fourth Fiscal Quarter 2007 to End of Fourth Fiscal Quarter 2007

   4.25 to 1.0

Beginning of First Fiscal Quarter 2008 to End of First Fiscal Quarter 2008

   4.00 to 1.0

Beginning of Second Fiscal Quarter 2008 to End of Third Fiscal Quarter 2008

   3.75 to 1.0

Beginning of Fourth Fiscal Quarter 2008 to End of Fourth Fiscal Quarter 2008

   3.50 to 1.0

Beginning of First Fiscal Quarter 2009 to End of First Fiscal Quarter 2009

   3.00 to 1.0

Thereafter

   2.50 to 1.0

 

7



--------------------------------------------------------------------------------

(k) Section 6.14 of the Credit Agreement is hereby amended by inserting the
words “, the Convertible Notes, any Permitted Holdings Debt” immediately
following the words “Existing Notes” appearing in the fifth line thereof.

SECTION 4. Other Agreements. Holdings, the Borrower and the Required Lenders
hereby agree that:

(a) no portion of any basket provided for in Section 6.05(a) of the Credit
Agreement shall be deemed utilized by the receipt of the Net Cash Proceeds from
the Designated Intellectual Property Transfers; and

(b) contemporaneously with the consummation of a Designated Intellectual
Property Transfer, the assets sold, licensed, sublicensed or otherwise
transferred in respect of such Designated Intellectual Property Transfer shall
be deemed to have been automatically released from the Liens created pursuant to
the Security Documents, and the Administrative Agent and the Collateral Agent
are hereby authorized to take any action deemed appropriate to effect the
foregoing.

SECTION 5. Representations and Warranties. To induce the other parties hereto to
enter into this Amendment, Holdings and the Borrower represent and warrant to
each of the Lenders, the Administrative Agent and the Collateral Agent that,
after giving effect to this Amendment and the transactions contemplated hereby,
(a) this Amendment has been duly executed and delivered by Holdings, the
Borrower and each Subsidiary Guarantor, (b) the representations and warranties
set forth in Article III of the Credit Agreement are true and correct in all
material respects on and as of the date hereof, except to the extent such
representations and warranties expressly relate to an earlier date, and (c) no
Default or Event of Default has occurred and is continuing.

SECTION 6. Effectiveness. This Amendment shall become effective as of the date
first written above on the date on which:

(a) the Administrative Agent (or its counsel) shall have received counterparts
of this Amendment that, when taken together, bear the signatures of (i) the
Borrower, (ii) Holdings, (iii) each Subsidiary Guarantor, (iv) the Required
Lenders and (v) the Requisite Term Lenders; and

(b) the Administrative Agent shall have received, for the account of each Lender
that executes and delivers a copy of this Amendment to the Administrative Agent
(or its counsel) at or prior to 12:00 (noon), New York City time, on July 31,
2007 (the “Signing Date”), an amendment fee in an amount equal to 0.10% of the
sum of such Lender’s Revolving Credit Commitment (whether used or unused) and
the principal amount of such Lender’s outstanding Term Loans, in each case as of
the Signing Date.

Notwithstanding anything in this Section 6 to the contrary, the amendments to
Section 6.09 of the Credit Agreement contemplated by Section 3(k) of this
Amendment shall not become effective unless and until the Convertible Notes
Offering is consummated.

SECTION 7. Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders, the
Collateral Agent or the

 

8



--------------------------------------------------------------------------------

Administrative Agent under the Credit Agreement or any other Loan Document, and
shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document, all of which are ratified and affirmed in
all respects and shall continue in full force and effect. Nothing herein shall
be deemed to entitle any Loan Party to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document in similar or different circumstances. This Amendment shall apply and
be effective only with respect to the provisions of the Credit Agreement
specifically referred to herein. After the date hereof, any reference to the
Credit Agreement shall mean the Credit Agreement, as modified hereby.

SECTION 8. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same contract. Delivery
of an executed counterpart of a signature page of this Amendment by facsimile
transmission shall be as effective as delivery of a manually executed
counterpart hereof.

SECTION 9. Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 10. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

SECTION 11. Expenses. The Borrower agrees to reimburse the Administrative Agent
for all out-of-pocket expenses in connection with this Amendment, including the
reasonable fees, charges and disbursements of Cravath, Swaine & Moore LLP,
counsel for the Administrative Agent.

SECTION 12. Reaffirmation of Guaranties and Security Documents. Each Subsidiary
Guarantor (and, to the extent applicable, the Borrower), by its signature below,
hereby (a) agrees that, notwithstanding the effectiveness of this Amendment, the
Guarantee and Collateral Agreement and each of the other Security Documents
continue to be in full force and effect and (b) affirms and confirms its
guaranty of all of the Obligations and the pledge of and/or grant of a security
interest in its assets as Collateral to secure such Obligations, all as provided
in the Guarantee and Collateral Agreement and the other Security Documents as
originally executed, and acknowledges and agrees that such guaranty, pledge
and/or grant continue in full force and effect in respect of, and to secure, the
Obligations under the Credit Agreement, as amended hereby, and the other Loan
Documents.

[Remainder of this page intentionally left blank]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

AMI SEMICONDUCTOR, INC., By  

/s/ Joe Passarello

Name:   Joe Passarello Title:   Chief Financial Oficer AMIS HOLDINGS, INC., By  

/s/ Joe Passarello

Name:   Joe Passarello Title:   Chief Financial Officer

 

10



--------------------------------------------------------------------------------

AMI ACQUISITION LLC, By  

/s/ Joe Passarello

Name:   Joe Passarello Title:   Chief Financial Officer AMIS FOREIGN HOLDINGS
INC., By  

/s/ Joe Passarello

Name:   Joe Passarello Title:   Chief Financial Officer

 

11



--------------------------------------------------------------------------------

CREDIT SUISSE, CAYMAN ISLANDS BRANCH (formerly known as Credit Suisse First
Boston, acting through its Cayman Islands Branch), individually and as
Administrative Agent and Collateral Agent, By   /s/ ROBERT HETU Name: Robert
Hetu Title:   Managing Director By  

 

Name: Title:  

 

12



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT NO. 3 CONSENT, WAIVER AND AGREEMENT DATED AS OF
AUGUST 1, 2007 TO THE AMI SEMICONDUCTOR, INC. CREDIT AGREEMENT

DATED AS OF APRIL 1, 2005

 

Name of Lender: Galaxy CLO 2003-1, Ltd. By: AIG Global Investment Corp.,

Its Collateral Manager

 

By  

/S/ STEVEN S. OH

Name:   Steve S. Oh Title:  

Managing Director

 

SIGNATURE PAGE TO AMENDMENT NO. 3 CONSENT, WAIVER AND AGREEMENT DATED AS OF
AUGUST 1, 2007 TO THE AMI SEMICONDUCTOR, INC. CREDIT AGREEMENT

DATED AS OF APRIL 1, 2005

 

Name of Lender: Galaxy V CLO, Ltd. By: AIG Global Investment Corp.,

Its Collateral Manager

 

By  

/S/ STEVEN S. OH

Name:   Steve S. Oh Title:  

Managing Director

 

SIGNATURE PAGE TO AMENDMENT NO. 3 CONSENT, WAIVER AND AGREEMENT DATED AS OF
AUGUST 1, 2007 TO THE AMI SEMICONDUCTOR, INC. CREDIT AGREEMENT

DATED AS OF APRIL 1, 2005

 

Name of Lender: Saturn CLO, Ltd. By: AIG Global Investment Corp.,

Its Collateral Manager

 

By  

/S/ STEVEN S. OH

Name:   Steve S. Oh Title:   Managing Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT NO. 3

CONSENT, WAIVER AND AGREEMENT

DATED AS OF AUGUST 1, 2007 TO

THE AMI SEMICONDUCTOR, INC.

CREDIT AGREEMENT

DATED AS OF APRIL 1, 2005

 

Name of Lender:

KZH SOLEIL-2 LLC

 

By  

/S/ WAI KEE LEE

Name:   Wai Kee Lee Title:   Authorized Agent

 

SIGNATURE PAGE TO AMENDMENT NO. 3

CONSENT, WAIVER AND AGREEMENT

DATED AS OF AUGUST 1, 2007 TO

THE AMI SEMICONDUCTOR, INC.

CREDIT AGREEMENT

DATED AS OF APRIL 1, 2005

 

Name of Lender:

Bank of America, NA

 

By  

/S/ CHRISTINA FELSING

Name:   Christina Felsing Title:   Vice President

 

SIGNATURE PAGE TO AMENDMENT NO. 3

CONSENT, WAIVER AND AGREEMENT

DATED AS OF AUGUST 1, 2007 TO

THE AMI SEMICONDUCTOR, INC.

CREDIT AGREEMENT

DATED AS OF APRIL 1, 2005

 

Name of Lender:

CREDIT SUISSE LOAN FUNDING LLC

 

By  

/S/ BARRY ZAMORE

Name:   Barry Zamore Title:  

Managing Director

 

By  

/S/ ROBERT HEALEY

Name:   Robert Healey Title:   Director

 



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT NO. 3

CONSENT, WAIVER AND AGREEMENT

DATED AS OF AUGUST 1, 2007 TO

THE AMI SEMICONDUCTOR, INC.

CREDIT AGREEMENT

DATED AS OF APRIL 1, 2005

 

Name of Lender:

Madison Park Funding IV, Ltd.

By: Credit Suisse Alternative Capital, Inc.

As Collateral Manager

 

By  

/S/ THOMAS FLANNERY

Name:   Thomas Flannery Title:   Authorized Signatory

 

SIGNATURE PAGE TO AMENDMENT NO. 3

CONSENT, WAIVER AND AGREEMENT

DATED AS OF AUGUST 1, 2007 TO

THE AMI SEMICONDUCTOR, INC.

CREDIT AGREEMENT

DATED AS OF APRIL 1, 2005

 

Name of Lender:

Atrium III

 

By  

/S/ THOMAS FLANNERY

Name:   Thomas Flannery Title:   Authorized Signatory

 

SIGNATURE PAGE TO AMENDMENT NO. 3

CONSENT, WAIVER AND AGREEMENT

DATED AS OF AUGUST 1, 2007 TO

THE AMI SEMICONDUCTOR, INC.

CREDIT AGREEMENT

DATED AS OF APRIL 1, 2005

 

Name of Lender:

Atrium IV

 

By  

/S/ THOMAS FLANNERY

Name:   Thomas Flannery Title:   Authorized Signatory



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT NO. 3

CONSENT, WAIVER AND AGREEMENT

DATED AS OF AUGUST 1, 2007 TO

THE AMI SEMICONDUCTOR, INC.

CREDIT AGREEMENT

DATED AS OF APRIL 1, 2005

 

Name of Lender:

Castle Garden Funding

 

By  

/S/ THOMAS FLANNERY

Name:   Thomas Flannery Title:   Authorized Signatory

 

SIGNATURE PAGE TO AMENDMENT NO. 3

CONSENT, WAIVER AND AGREEMENT

DATED AS OF AUGUST 1, 2007 TO

THE AMI SEMICONDUCTOR, INC.

CREDIT AGREEMENT

DATED AS OF APRIL 1, 2005

 

Name of Lender:

Credit Suisse Syndicated Loan Fund

 

By  

/S/ THOMAS FLANNERY

Name:   Thomas Flannery Title:   Authorized Signatory

 

SIGNATURE PAGE TO AMENDMENT NO. 3

CONSENT, WAIVER AND AGREEMENT

DATED AS OF AUGUST 1, 2007 TO

THE AMI SEMICONDUCTOR, INC.

CREDIT AGREEMENT

DATED AS OF APRIL 1, 2005

 

Name of Lender:

Madison Park Funding I, Ltd.

 

By  

/S/ THOMAS FLANNERY

Name:   Thomas Flannery Title:   Authorized Signatory



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT NO. 3

CONSENT, WAIVER AND AGREEMENT

DATED AS OF AUGUST 1, 2007 TO

THE AMI SEMICONDUCTOR, INC.

CREDIT AGREEMENT

DATED AS OF APRIL 1, 2005

 

Name of Lender:

Madison Park Funding VI, Ltd.

By: Credit Suisse Alternative Capital Inc.,

As Collateral Manager

 

By  

/S/ THOMAS FLANNERY

Name:   Thomas Flannery Title:   Authorized Signatory

 

SIGNATURE PAGE TO AMENDMENT NO. 3

CONSENT, WAIVER AND AGREEMENT

DATED AS OF AUGUST 1, 2007 TO

THE AMI SEMICONDUCTOR, INC.

CREDIT AGREEMENT

DATED AS OF APRIL 1, 2005

 

Name of Lender:

Atrium V

By: Credit Suisse Alternative Capital, Inc.,

As Collateral Manager

 

By  

/S/ THOMAS FLANNERY

Name:   Thomas Flannery Title:   Authorized Signatory

 

SIGNATURE PAGE TO AMENDMENT NO. 3

CONSENT, WAIVER AND AGREEMENT

DATED AS OF AUGUST 1, 2007 TO

THE AMI SEMICONDUCTOR, INC.

CREDIT AGREEMENT

DATED AS OF APRIL 1, 2005

 

Name of Lender:

GENERAL ELECTRIC CAPITAL CORPORATION

 

By  

/S/ AMANDA J VAN HEYST

Name:   Amanda J. van Heyst Title:   Duly Authorized Signatory



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT NO. 3

CONSENT, WAIVER AND AGREEMENT

DATED AS OF AUGUST 1, 2007 TO

THE AMI SEMICONDUCTOR, INC.

CREDIT AGREEMENT

DATED AS OF APRIL 1, 2005

 

Name of Lender:

AIM FLOATING RATE FUND

By: INVESCO Senior Secured Management, Inc.

As Sub-Adviser

 

By  

/S/ THOMAS EWALD

Name:   Thomas Ewald Title:   Authorized Signatory

 

SIGNATURE PAGE TO AMENDMENT NO. 3

CONSENT, WAIVER AND AGREEMENT

DATED AS OF AUGUST 1, 2007 TO

THE AMI SEMICONDUCTOR, INC.

CREDIT AGREEMENT

DATED AS OF APRIL 1, 2005

 

Name of Lender:

Atlas Loan Funding (Navigator), LLC

By: Atlas Capital Funding, Ltd.

By: Structured Asset Investors, LLC

Its Investment Manager

 

By  

/S/ DIANA M. HINES

Name:   Diana Hines Title:   Vice President

 

SIGNATURE PAGE TO AMENDMENT NO. 3

CONSENT, WAIVER AND AGREEMENT

DATED AS OF AUGUST 1, 2007 TO

THE AMI SEMICONDUCTOR, INC.

CREDIT AGREEMENT

DATED AS OF APRIL 1, 2005

 

Name of Lender:

AVALON CAPITAL, LTD. 3

By: INVESCO Senior Secured Management, Inc.

As Asset Manager

 

By  

/S/ THOMAS EWALD

Name:   Thomas Ewald Title:   Authorized Signatory

 



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT NO. 3

CONSENT, WAIVER AND AGREEMENT

DATED AS OF AUGUST 1, 2007 TO

THE AMI SEMICONDUCTOR, INC.

CREDIT AGREEMENT

DATED AS OF APRIL 1, 2005

 

Name of Lender:

DIVERSIFIED CREDIT PORTFOLIO LTD.

By: INVESCO Senior Secured Management, Inc.

As Investment Adviser

 

By  

/S/ THOMAS EWALD

Name:   Thomas Ewald Title:   Authorized Signatory

 

SIGNATURE PAGE TO AMENDMENT NO. 3

CONSENT, WAIVER AND AGREEMENT

DATED AS OF AUGUST 1, 2007 TO

THE AMI SEMICONDUCTOR, INC.

CREDIT AGREEMENT

DATED AS OF APRIL 1, 2005

 

Name of Lender:

KATONAH V, LTD.

By: INVESCO Senior Secured Management, Inc.

As Investment Manager

 

By  

/S/ THOMAS EWALD

Name:   Thomas Ewald Title:   Authorized Signatory

 

SIGNATURE PAGE TO AMENDMENT NO. 3

CONSENT, WAIVER AND AGREEMENT

DATED AS OF AUGUST 1, 2007 TO

THE AMI SEMICONDUCTOR, INC.

CREDIT AGREEMENT

DATED AS OF APRIL 1, 2005

 

Name of Lender:

LIMEROCK CLO I

By: INVESCO Senior Secured Management, Inc.

As Manager

 

By  

/S/ THOMAS EWALD

Name:   Thomas Ewald Title:   Authorized Signatory



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT NO. 3

CONSENT, WAIVER AND AGREEMENT

DATED AS OF AUGUST 1, 2007 TO

THE AMI SEMICONDUCTOR, INC.

CREDIT AGREEMENT

DATED AS OF APRIL 1, 2005

 

Name of Lender:

NAUTIQUE FUNDING II LTD.

By: INVESCO Senior Secured Management, Inc.

As Collateral Manager

 

By  

/S/ THOMAS EWALD

Name:   Thomas Ewald Title:   Authorized Signatory

 

SIGNATURE PAGE TO AMENDMENT NO. 3

CONSENT, WAIVER AND AGREEMENT

DATED AS OF AUGUST 1, 2007 TO

THE AMI SEMICONDUCTOR, INC.

CREDIT AGREEMENT

DATED AS OF APRIL 1, 2005

 

Name of Lender:

NAUTIQUE FUNDING LTD.

By: INVESCO Senior Secured Management, Inc.

As Collateral Manager

By  

/S/ THOMAS EWALD

Name:   Thomas Ewald Title:   Authorized Signatory

 

SIGNATURE PAGE TO AMENDMENT NO. 3

CONSENT, WAIVER AND AGREEMENT

DATED AS OF AUGUST 1, 2007 TO

THE AMI SEMICONDUCTOR, INC.

CREDIT AGREEMENT

DATED AS OF APRIL 1, 2005

 

Name of Lender:

WASATCH CLO LTD

By: INVESCO Senior Secured Management, Inc.

As Portfolio Manager

By  

/S/ THOMAS EWALD

Name:   Thomas Ewald Title:   Authorized Signatory



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT NO. 3

CONSENT, WAIVER AND AGREEMENT

DATED AS OF AUGUST 1, 2007 TO

THE AMI SEMICONDUCTOR, INC.

CREDIT AGREEMENT

DATED AS OF APRIL 1, 2005

 

Name of Lender:

Key Bank National Association

 

By  

/S/ JOHN H. BROCK

Name:   John H. Brock Title:   Managing Director

 

SIGNATURE PAGE TO AMENDMENT NO. 3

CONSENT, WAIVER AND AGREEMENT

DATED AS OF AUGUST 1, 2007 TO

THE AMI SEMICONDUCTOR, INC.

CREDIT AGREEMENT

DATED AS OF APRIL 1, 2005

 

Name of Lender:

LEHMAN COMMERCIAL PAPER INC.

 

By  

/S/ MICHAEL E. MASTERS

Name:   Michael E. Masters Title:   Authorized Signatory

 

SIGNATURE PAGE TO AMENDMENT NO. 3

CONSENT, WAIVER AND AGREEMENT

DATED AS OF AUGUST 1, 2007 TO

THE AMI SEMICONDUCTOR, INC.

CREDIT AGREEMENT

DATED AS OF APRIL 1, 2005

 

Name of Lender:

Mizuho Corporate Bank, Ltd.

 

By  

/S/ JAMES FAYEN

Name:   James Fayen Title:   Deputy General Manager



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT NO. 3

CONSENT, WAIVER AND AGREEMENT

DATED AS OF AUGUST 1, 2007 TO

THE AMI SEMICONDUCTOR, INC.

CREDIT AGREEMENT

DATED AS OF APRIL 1, 2005

 

Name of Lender:

Centaurus Loan Trust

NOMURA CORPORATE RESEARCH AND ASSET MANAGEMENT INC.

As Investment Adviser

 

By  

/S/ ROBERT HOFFMAN

Name:   Robert Hoffman Title:   Vice President

 

SIGNATURE PAGE TO AMENDMENT NO. 3

CONSENT, WAIVER AND AGREEMENT

DATED AS OF AUGUST 1, 2007 TO

THE AMI SEMICONDUCTOR, INC.

CREDIT AGREEMENT

DATED AS OF APRIL 1, 2005

 

Name of Lender:

Clydesdale CLO 2004, Ltd.

NOMURA CORPORATE RESEARCH AND ASSET MANAGEMENT INC.

As Investment Manager

 

By  

/S/ ROBERT HOFFMAN

Name:   Robert Hoffman Title:   Vice President

 

SIGNATURE PAGE TO AMENDMENT NO. 3

CONSENT, WAIVER AND AGREEMENT

DATED AS OF AUGUST 1, 2007 TO

THE AMI SEMICONDUCTOR, INC.

CREDIT AGREEMENT

DATED AS OF APRIL 1, 2005

 

Name of Lender:

Clydesdale CLO 2005, Ltd.

NOMURA CORPORATE RESEARCH AND ASSET MANAGEMENT INC.

As Investment Manager

 

By  

/S/ ROBERT HOFFMAN

Name:   Robert Hoffman Title:   Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT NO. 3

CONSENT, WAIVER AND AGREEMENT

DATED AS OF AUGUST 1, 2007 TO

THE AMI SEMICONDUCTOR, INC.

CREDIT AGREEMENT

DATED AS OF APRIL 1, 2005

 

Name of Lender:

Clydesdale Strategic CLO I, Ltd.

NOMURA CORPORATE RESEARCH AND ASSET MANAGEMENT INC.

As Investment Manager

 

By  

/S/ ROBERT HOFFMAN

Name:   Robert Hoffman Title:   Vice President

 

SIGNATURE PAGE TO AMENDMENT NO. 3

CONSENT, WAIVER AND AGREEMENT

DATED AS OF AUGUST 1, 2007 TO

THE AMI SEMICONDUCTOR, INC.

CREDIT AGREEMENT

DATED AS OF APRIL 1, 2005

 

Name of Lender:

Ncram Senior Loan Trust 2005

NOMURA CORPORATE RESEARCH AND ASSET MANAGEMENT INC.

As Investment Adviser

 

By  

/S/ ROBERT HOFFMAN

Name:   Robert Hoffman Title:   Vice President

 

SIGNATURE PAGE TO AMENDMENT NO. 3

CONSENT, WAIVER AND AGREEMENT

DATED AS OF AUGUST 1, 2007 TO

THE AMI SEMICONDUCTOR, INC.

CREDIT AGREEMENT

DATED AS OF APRIL 1, 2005

 

Name of Lender:

NORTH FORK BUSINESS CAPITAL CORP.

 

By  

/S/ RON WALKER

Name:   Ron Walker Title:   Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT NO. 3

CONSENT, WAIVER AND AGREEMENT

DATED AS OF AUGUST 1, 2007 TO

THE AMI SEMICONDUCTOR, INC.

CREDIT AGREEMENT

DATED AS OF APRIL 1, 2005

 

Name of Lender:

Putnam Diversified Income Trust

 

By  

/S/ BETH MAZOR

Name:   Beth Mazor Title:   V.P.

 

SIGNATURE PAGE TO AMENDMENT NO. 3

CONSENT, WAIVER AND AGREEMENT

DATED AS OF AUGUST 1, 2007 TO

THE AMI SEMICONDUCTOR, INC.

CREDIT AGREEMENT

DATED AS OF APRIL 1, 2005

 

Name of Lender:

Putnam Floating Rate Income Fund

 

By  

/S/ BETH MAZOR

Name:   Beth Mazor Title:   V.P.

 

SIGNATURE PAGE TO AMENDMENT NO. 3

CONSENT, WAIVER AND AGREEMENT

DATED AS OF AUGUST 1, 2007 TO

THE AMI SEMICONDUCTOR, INC.

CREDIT AGREEMENT

DATED AS OF APRIL 1, 2005

 

Name of Lender:

Putnam Premier Income Trust

 

By  

/S/ BETH MAZOR

Name:   Beth Mazor Title:   V.P.



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT NO. 3

CONSENT, WAIVER AND AGREEMENT

DATED AS OF AUGUST 1, 2007 TO

THE AMI SEMICONDUCTOR, INC.

CREDIT AGREEMENT

DATED AS OF APRIL 1, 2005

 

Name of Lender:

Putnam Variable Trust – PVT Diversified Income Fund

 

By  

/S/ BETH MAZOR

Name:   Beth Mazor Title:   V.P.

 

SIGNATURE PAGE TO AMENDMENT NO. 3

CONSENT, WAIVER AND AGREEMENT

DATED AS OF AUGUST 1, 2007 TO

THE AMI SEMICONDUCTOR, INC.

CREDIT AGREEMENT

DATED AS OF APRIL 1, 2005

 

Name of Lender:

EAGLE LOAN TRUST

By: Stanfield Capital Partners, LLC

As its Collateral Manager

 

By  

/S/ DAVID FREY

Name:   David Frey Title:   Managing Director

 

SIGNATURE PAGE TO AMENDMENT NO. 3

CONSENT, WAIVER AND AGREEMENT

DATED AS OF AUGUST 1, 2007 TO

THE AMI SEMICONDUCTOR, INC.

CREDIT AGREEMENT

DATED AS OF APRIL 1, 2005

 

Name of Lender:

Stanfield Veyron CLO, Ltd

By: Stanfield Capital Partners, LLC

As its Collateral Manager

 

By  

/S/ DAVID FREY

Name:   David Frey Title:   Managing Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT NO. 3

CONSENT, WAIVER AND AGREEMENT

DATED AS OF AUGUST 1, 2007 TO

THE AMI SEMICONDUCTOR, INC.

CREDIT AGREEMENT

DATED AS OF APRIL 1, 2005

 

Name of Lender:

Stanfield Bristol CLO, Ltd.

By: Stanfield Capital Partners, LLC

As its Collateral Manager

 

By  

/S/ DAVID FREY

Name:   David Frey Title:   Managing Director

 

SIGNATURE PAGE TO AMENDMENT NO. 3

CONSENT, WAIVER AND AGREEMENT

DATED AS OF AUGUST 1, 2007 TO

THE AMI SEMICONDUCTOR, INC.

CREDIT AGREEMENT

DATED AS OF APRIL 1, 2005

 

Name of Lender:

Stanfield Vantage CLO, Ltd

By: Stanfield Capital Partners, LLC

As its Asset Manager

 

By  

/S/ DAVID FREY

Name:   David Frey Title:   Managing Director

 

SIGNATURE PAGE TO AMENDMENT NO. 3

CONSENT, WAIVER AND AGREEMENT

DATED AS OF AUGUST 1, 2007 TO

THE AMI SEMICONDUCTOR, INC.

CREDIT AGREEMENT

DATED AS OF APRIL 1, 2005

 

Name of Lender:

Sumitomo Mitsui Banking Corporation

 

By  

/S/ LEO E. PAGARIGAN

Name:   Leo Pagarigan Title:   General Manager



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT NO. 3

CONSENT, WAIVER AND AGREEMENT

DATED AS OF AUGUST 1, 2007 TO

THE AMI SEMICONDUCTOR, INC.

CREDIT AGREEMENT

DATED AS OF APRIL 1, 2005

 

Name of Lender:

US Bank National Association

 

By  

/S/ JAMES W. HENKEN

Name:   James Henken Title:   Vice President

 

SIGNATURE PAGE TO AMENDMENT NO. 3

CONSENT, WAIVER AND AGREEMENT

DATED AS OF AUGUST 1, 2007 TO

THE AMI SEMICONDUCTOR, INC.

CREDIT AGREEMENT

DATED AS OF APRIL 1, 2005

 

Name of Lender:

ZIONS FIRST NATIONAL BANK

 

By  

/S/ MICHAEL J. POLL

Name:   Michael Poll Title:   Director of Regional Credit